351 F.3d. 485
Peter Evans, Detree Jordan, Plaintiffs-Appellees,v.City of Zebulon, GA, Robert Loomis, individually and in his official capacity as Police Chief of the City of Zebulon, GA, Defendants, Denis Stephens, Defendant-Appellant.
No. 02-16424.
United States Court of Appeals, Eleventh Circuit.
March 31, 2004.

Appeal from the United States District Court for the Northern District of Georgia.
Richard A. Carothers, Thomas M. Mitchell, Carothers & Mitchell, LLC, Buford, GA, for Stephens.
Dovre Christian Jensen, Law Office of Chris Jensen, Norman J. Slawsky, Jacobs & Slawsky, P.A., Clark E. Gulley, Atlanta, GA, Thomas F. Richardson, Norman Carter Pearson, III, Chambless, Higdon & Carson, Macon, GA, Laurel E. Henderson, Laurel E. Henderson, P.C., Decatur, GA, for Plaintiffs-Appellees.
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.


1
BY THE COURT: A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc.


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.